Citation Nr: 0816895	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent since May 1, 2005 for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a skin rash, 
claimed as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for a fungus of the 
toes, claimed as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for tinnitus and 
vertigo.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, on his substantive appeal, received in May 2007, 
requested a personal hearing at the RO before a Veterans Law 
Judge.  According to correspondence dated in April 2008, the 
veteran clarified that he would like a videoconference 
hearing before a Veterans Law Judge.  In correspondence dated 
in May 2008, the veteran reiterated his desire for a 
videoconference hearing, but indicated that he would not be 
able to attend such a hearing until on or after October 15, 
2008, due to his participation in a VA residential 
rehabilitation program beginning in June 2008.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2007).  Pursuant to 38 C.F.R. § 20.700 (2007), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at the RO, on or after 
October 15, 2008, with appropriate 
notification to the veteran and 
representative.  After a video conference 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

